In an action to recover damages for breach of contract, the plaintiff and the defendant Georgia Bakker separately appeal from an order and judgment (one paper) of the Supreme Court, Westchester County (Ruskin, J.), dated October 25, 1990, which granted the motion of the defendant Prudential Insurance Company of America, for summary judgment dismissing the complaint and the cross claim against it.
Ordered that the order and judgment is affirmed, with one bill of costs.
The appellants have failed to raise a triable issue of fact (see, CPLR 3212 [b]). Thompson, J. P., Harwood, Balletta, Rosenblatt and Eiber, JJ., concur.